ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Aerojet Rocketdyne, Inc.                     )      ASBCA No. 60349
                                             )
Under Contract No. HQ0006-08-C-0044          )

APPEARANCE FOR THE APPELLANT:                       Emily C.C. Poulin, Esq.
                                                     Associate General Counsel, Military Engines
                                                     Pratt & Whitney, a division of United
                                                      Technologies Corp.

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Cara A. Wulf, Esq.
                                                    Stephen R. Dooley, Esq.
                                                     Trial Attorneys
                                                     Defense Contract Management Agency
                                                     Boston, MA

                                  ORDER OF DISMISSAL

       The dispute which is the subject of the appeal having been settled, the appeal is hereby
dismissed with prejudice subject to reinstatement only in the event the settlement is not
consummated. Any request to reinstate the subject appeal must be filed within 90 days of the
date of this Order.

      Dated: 22 September 2016
                                                       /---2

                                                 d~#
                                                 MARK N. STEMPLE
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60349, Appeal of Aerojet Rocketdyne,
Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2